EXHIBIT 10.3

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
MONICA DAHL

 

THIS AGREEMENT is effective as of July 31, 2008, by and between Christopher &
Banks Corporation, a corporation duly organized and existing under the laws of
the State of Delaware (the “Corporation”) and Monica Dahl (“Executive”).

 

PREAMBLE

 

Executive is an employee of the Corporation, and the parties previously executed
an Executive Employment Agreement dated August 6, 2006.  This Amended and
Restated Executive Employment Agreement (“Agreement”) supersedes and replaces
that prior agreement.  The parties have agreed to execute this Agreement
containing the following terms and conditions:

 


ARTICLE 1
EMPLOYMENT


 


1.1           THE CORPORATION AGREES TO EMPLOY EXECUTIVE, AND EXECUTIVE AGREES
TO BE EMPLOYED BY THE CORPORATION, AS SENIOR VICE PRESIDENT, PLANNING &
ALLOCATION AND E-COMMERCE.  EXECUTIVE AGREES TO PERFORM SUCH OTHER DUTIES WHICH
MAY BE ASSIGNED TO HER FROM TIME TO TIME BY THE CORPORATION’S CHIEF EXECUTIVE
OFFICER, THE CORPORATION’S BOARD OF DIRECTORS  OR THE PERSON TO WHOM SHE REPORTS
PER THE PROVISIONS OF SECTION 3.1.


 


ARTICLE 2
TERM


 


2.1           THE TERM OF THIS AGREEMENT SHALL BE THE PERIOD COMMENCING ON
JULY 31, 2008 AND ENDING ON FEBRUARY 28, 2010, UNLESS SOONER TERMINATED AS
HEREINAFTER PROVIDED IN ARTICLE 12; PROVIDED, HOWEVER, EXECUTIVE IS AND SHALL
REMAIN AN AT-WILL EMPLOYEE.  THE TERM OF THIS AGREEMENT WILL EXPIRE ON
FEBRUARY 28, 2010, IF IT HAS NOT EARLIER BEEN TERMINATED, WITHOUT ANY FURTHER
ACTION REQUIRED BY EITHER PARTY HERETO AT THAT TIME.


 


ARTICLE 3
DUTIES


 


3.1           EXECUTIVE AGREES TO DEVOTE HER FULL TIME AND EFFORT, TO THE BEST
OF HER ABILITY, TO CARRY OUT HER DUTIES AS SENIOR VICE PRESIDENT, PLANNING &
ALLOCATION AND E-COMMERCE FOR THE PROFIT, BENEFIT AND ADVANTAGE OF THE BUSINESS
OF THE CORPORATION AND ITS RELATED ENTITIES (THE “COMPANY”).  EXECUTIVE SHALL
CONTINUE TO REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION
UNTIL FEBRUARY 28, 2009; SHE SHALL REPORT THEREAFTER TO EITHER (I) THE CHIEF
EXECUTIVE OFFICER OF THE CORPORATION OR (II) SUCH OTHER EXECUTIVE AS IS
DESIGNATED BY THE CHIEF EXECUTIVE OFFICER.


 


ARTICLE 4
COMPENSATION AND BENEFITS


 


4.1           EXECUTIVE’S ANNUAL BASE SALARY HEREUNDER WILL INITIALLY BE
$375,000.  EFFECTIVE MARCH 1, 2009, EXECUTIVE’S ANNUAL BASE SALARY SHALL BE
ADJUSTED TO $325,000.  EFFECTIVE JUNE 1, 2009, EXECUTIVE’S ANNUAL BASE SALARY
SHALL BE ADJUSTED TO $250,000.  EXECUTIVE WILL THEREAFTER BE ELIGIBLE FOR
POTENTIAL INCREASES TO HER ANNUAL BASE SALARY BASED ON HER PERFORMANCE AND THE
CORPORATION’S SALARY GUIDELINES, AND SUCH OTHER FACTORS AS ARE DEEMED RELEVANT
BY THE CHIEF EXECUTIVE OFFICER AND/OR THE COMPENSATION COMMITTEE OF THE
CORPORATION’S BOARD OF DIRECTORS

 

 

--------------------------------------------------------------------------------


 


(“COMPENSATION COMMITTEE”).  EXECUTIVE’S BASE SALARY SHALL BE PAYABLE AT THE
SAME INTERVALS AS THE CORPORATION PAYS OTHER EXECUTIVES.


 


4.2           AS LONG AS SHE REMAINS EMPLOYED HEREUNDER, EXECUTIVE SHALL BE
ELIGIBLE FOR POTENTIAL EQUITY AWARDS IN ACCORDANCE WITH THE GUIDELINES AND
PARAMETERS THAT ARE USED IN THE NORMAL COURSE OF BUSINESS BY THE COMPENSATION
COMMITTEE.


 


4.3           EXECUTIVE SHALL CONTINUE TO BE ELIGIBLE TO RECEIVE ANNUAL BONUSES
IN ACCORDANCE WITH THE CORPORATION’S SENIOR EXECUTIVE INCENTIVE PLAN AS IN
EFFECT AND APPROVED BY THE BOARD OF DIRECTORS OR COMPENSATION COMMITTEE FROM
TIME TO TIME.


 


4.4           SUBJECT TO THE TERMS AND CONDITIONS OF SUCH PLANS AND PROGRAMS,
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE VARIOUS OTHER EMPLOYEE BENEFIT
PLANS AND PROGRAMS APPLICABLE TO SENIOR EXECUTIVES OF THE CORPORATION INCLUDING,
BUT NOT LIMITED TO, MEDICAL, LIFE AND OTHER BENEFITS.


 


4.5           THE CORPORATION SHALL CONTINUE TO PAY TO EXECUTIVE A CAR ALLOWANCE
OF $1,000 PER MONTH THROUGH THE EARLIER OF (A) FEBRUARY 28, 2009, OR (B) THE
TERMINATION OF HER EMPLOYMENT.


 


4.6           EXECUTIVE SHALL BE ENTITLED, DURING EACH FULL CALENDAR YEAR IN
WHICH THIS AGREEMENT REMAINS IN EFFECT, TO TWENTY-THREE (23) DAYS OF PAID TIME
OFF (“PTO”), AND A PRO RATA PORTION THEREOF FOR ANY PARTIAL CALENDAR YEAR OF
EMPLOYMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THE CORPORATION’S PTO POLICY, ANY
PTO NOT USED DURING ANY SUCH CALENDAR YEAR MAY NOT BE CARRIED FORWARD TO ANY
SUCCEEDING CALENDAR YEAR AND SHALL BE FORFEITED.  EMPLOYEE SHALL NOT BE ENTITLED
TO RECEIVE ANY PAYMENT IN CASH FOR PTO REMAINING UNUSED AT THE END OF ANY YEAR. 
AT SEPARATION FROM EMPLOYMENT, THE CORPORATION WILL PAY EXECUTIVE FOR ANY UNUSED
PTO IN THE YEAR OF SUCH SEPARATION, PRO RATED FROM JANUARY 1 OF THE YEAR OF
SEPARATION THROUGH EXECUTIVE’S LAST DAY OF EMPLOYMENT TO THE EXTENT CONSISTENT
WITH THE TERMS OF THE CORPORATION’S PTO POLICY.  AS OF THE EFFECTIVE DATE OF
THIS AGREEMENT, EXECUTIVE HAD 122.50 HOURS OF PTO AVAILABLE FOR THE REMAINDER OF
2008.


 


ARTICLE 5
INSURANCE


 


5.1           THE CORPORATION, AT ITS OWN EXPENSE, SHALL CONTINUE TO PROVIDE
LIFE INSURANCE COVERAGE ON EXECUTIVE’S LIFE THROUGH THE EARLIER OF
(A) FEBRUARY 28, 2009, OR (B) THE TERMINATION OF HER EMPLOYMENT.  THE DEATH
BENEFIT SHALL BE IN THE AMOUNT OF $1,000,000; $500,000 IN THE FORM OF WHOLE LIFE
INSURANCE AND $500,000 IN THE FORM OF TERM LIFE INSURANCE.  THE EXECUTIVE WILL
BE THE OWNER OF BOTH POLICIES, AND THE DEATH BENEFIT SHALL BE PAYABLE TO A
BENEFICIARY DESIGNATED SOLELY BY EXECUTIVE.  THE CORPORATION SHALL HAVE THE
RIGHT AT ITS OWN EXPENSE AND FOR ITS OWN BENEFIT TO PURCHASE ADDITIONAL
INSURANCE ON EXECUTIVE’S LIFE, AND EXECUTIVE SHALL COOPERATE BY PROVIDING
NECESSARY INFORMATION, SUBMITTING TO REQUIRED MEDICAL EXAMINATIONS, AND
OTHERWISE COMPLYING WITH THE INSURANCE CARRIER’S REQUIREMENTS.


 


5.2           EXECUTIVE SHALL BE ENTITLED TO DISABILITY INSURANCE IN LINE WITH
THE PRESENT POLICY OF THE CORPORATION, TO BE PROVIDED AT THE EXPENSE OF THE
CORPORATION.


 


ARTICLE 6
DEFINITIONS


 


6.1           “CAUSE” SHALL MEAN (I) ANY FRAUD, MISAPPROPRIATION OR EMBEZZLEMENT
BY EXECUTIVE IN CONNECTION WITH THE BUSINESS OF THE COMPANY, (II) ANY CONVICTION
OF A FELONY OR A GROSS MISDEMEANOR BY EXECUTIVE, (III) ANY GROSS NEGLECT OR
PERSISTENT NEGLECT BY EXECUTIVE TO PERFORM THE DUTIES ASSIGNED TO HER HEREUNDER
OR ANY OTHER ACT THAT CAN BE REASONABLY EXPECTED TO CAUSE SUBSTANTIAL ECONOMIC
OR REPUTATIONAL INJURY TO THE COMPANY OR (IV) ANY MATERIAL BREACH OF ARTICLES 7
OR 8 OF THIS AGREEMENT, PROVIDED THAT THE EXISTENCE OF SUCH NEGLECT OR MATERIAL
BREACH SHALL BE DETERMINED BY A MAJORITY OF THE DIRECTORS AND THEIR
DETERMINATION SHALL BE SET FORTH IN WRITING AND ATTESTED TO BY EACH CONCURRING
DIRECTOR.  PROVIDED FURTHER THAT IN CONNECTION WITH AN EVENT DESCRIBED IN
SECTION 6.1 (III) ABOVE, EXECUTIVE SHALL FIRST HAVE RECEIVED A WRITTEN NOTICE
FROM THE CORPORATION WHICH SETS FORTH IN REASONABLE DETAIL THE MANNER IN WHICH
EXECUTIVE HAS GROSSLY OR PERSISTENTLY NEGLECTED HER DUTIES, AND EXECUTIVE SHALL
HAVE A PERIOD OF TEN

 

2

--------------------------------------------------------------------------------


 


(10) DAYS TO CURE THE SAME, BUT THE CORPORATION SHALL NEITHER BE REQUIRED TO
GIVE WRITTEN NOTICE OF, NOR SHALL EXECUTIVE HAVE A PERIOD TO CURE, THE SAME OR
ANY SIMILAR GROSS OR PERSISTENT NEGLECT OR MATERIAL BREACH WHICH THE CORPORATION
HAS PREVIOUSLY GIVEN WRITTEN NOTICE TO EXECUTIVE HEREUNDER AND EXECUTIVE HAS
CURED SUCH NEGLECT OR BREACH.


 


6.2           A “CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF
(I) THERE SHALL BE CONSUMMATED (A) ANY CONSOLIDATION OR MERGER IN WHICH THE
CORPORATION IS NOT THE CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO WHICH
SHARES OF THE CORPORATION’S COMMON STOCK WOULD BE CONVERTED INTO CASH,
SECURITIES OR OTHER PROPERTY, OTHER THAN A CONSOLIDATION OR A MERGER HAVING THE
SAME PROPORTIONATE OWNERSHIP OF COMMON STOCK OF THE SURVIVING CORPORATION
IMMEDIATELY AFTER THE CONSOLIDATION OR MERGER OR (B) ANY SALE, LEASE, EXCHANGE
OR OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS OF THE CORPORATION) OF ALL, OR
SUBSTANTIALLY ALL, OF THE ASSETS OF THE CORPORATION TO ANY CORPORATION, PERSON
OR OTHER ENTITY WHICH IS NOT A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF THE
CORPORATION, OR (II) ANY PERSON, GROUP, CORPORATION OR OTHER ENTITY
(COLLECTIVELY, “PERSONS”) SHALL ACQUIRE BENEFICIAL OWNERSHIP (AS DETERMINED
PURSUANT TO SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
AND RULES AND REGULATIONS PROMULGATED THEREUNDER) OF 50% OR MORE OF THE
CORPORATION’S OUTSTANDING COMMON STOCK.  IN ALL CASES, THE DETERMINATION OF
WHETHER A CHANGE OF CONTROL HAS OCCURRED SHALL BE MADE IN ACCORDANCE WITH
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
THE REGULATIONS, NOTICES AND OTHER GUIDANCE OF GENERAL APPLICABILITY ISSUED
THEREUNDER.


 


6.3           “CONFIDENTIAL INFORMATION” MEANS ANY INFORMATION THAT IS NOT
GENERALLY KNOWN, INCLUDING TRADE SECRETS, OUTSIDE THE COMPANY AND THAT IS
PROPRIETARY TO THE COMPANY, RELATING TO ANY PHASE OF THE COMPANY’S EXISTING OR
REASONABLY FORESEEABLE BUSINESS WHICH IS DISCLOSED TO EXECUTIVE DURING
EXECUTIVE’S EMPLOYMENT BY THE COMPANY INCLUDING INFORMATION CONCEIVED,
DISCOVERED OR DEVELOPED BY EXECUTIVE.  CONFIDENTIAL INFORMATION INCLUDES, BUT IS
NOT LIMITED TO, BUSINESS PLANS; FINANCIAL STATEMENTS AND PROJECTIONS; OPERATING
FORMS (INCLUDING CONTRACTS) AND PROCEDURES; PAYROLL AND PERSONNEL RECORDS;
MARKETING MATERIALS AND PLANS; PROPOSALS; SUPPLIER INFORMATION; CUSTOMER
INFORMATION; SOFTWARE CODES AND COMPUTER PROGRAMS; CUSTOMER LISTS; PROJECT
LISTS; PROJECT FILES; TRAINING MANUALS; POLICIES AND PROCEDURES MANUALS; HEALTH
AND SAFETY MANUALS; TARGET LISTS FOR NEW STORES AND INFORMATION RELATING TO
POTENTIAL NEW STORE LOCATIONS; PRICE INFORMATION AND COST INFORMATION;
ADMINISTRATIVE TECHNIQUES OR DOCUMENTS OR INFORMATION THAT IS DESIGNATED BY THE
COMPANY AS “CONFIDENTIAL” OR SIMILARLY DESIGNATED.


 


6.4           A “COMPETITOR” MEANS ANY PERSON OR ORGANIZATION (1) WHICH IS A
WOMEN’S SPECIALTY APPAREL STORE RETAILER WHOSE OPERATIONS ON THE DATE OF
TERMINATION OF EXECUTIVE’S EMPLOYMENT COMPETE WITH TWENTY PERCENT (20%) OR MORE
OF THE COMPANY’S CHRISTOPHER & BANKS, CJ BANKS OR ACORN STORE OPERATIONS,
INCLUDING, BUT NOT LIMITED TO, THE CATO CORPORATION, TALBOTS, INC., CHICO’S
FAS, INC., COLDWATER CREEK, INC., THE LIMITED, INC., DRESS BARN INC.  UNITED
RETAIL GROUP, INC., CHARMING SHOPPES, INC., NEW YORK AND COMPANY, BEBE,
CHARLOTTE RUSSE AND ANN TAYLOR; AND (2) THE FOLLOWING DEPARTMENT STORES AND
LARGE BOX RETAILERS:  KOHLS DEPARTMENT STORES, TARGET, J.C. PENNEY AND SEARS. 
“COMPETITOR” SHALL ALSO INCLUDE ALL DIVISIONS, SUBSIDIARIES, AND AFFILIATES OF
THE STORES IDENTIFIED IN THIS SECTION 6.4.


 


6.5           “GOOD REASON” SHALL MEAN A GOOD FAITH DETERMINATION BY EXECUTIVE,
IN EXECUTIVE’S SOLE AND ABSOLUTE JUDGMENT, THAT ANY ONE OR MORE OF THE FOLLOWING
EVENTS HAS OCCURRED, AT ANY TIME DURING THE TERM OF THIS AGREEMENT OR AFTER A
CHANGE OF CONTROL; PROVIDED, HOWEVER, THAT SUCH EVENT SHALL NOT CONSTITUTE “GOOD
REASON” IF EXECUTIVE HAS EXPRESSLY CONSENTED TO SUCH EVENT IN WRITING OR IF
EXECUTIVE FAILS TO PROVIDE WRITTEN NOTICE OF HIS/HER DECISION TO TERMINATE
WITHIN SIXTY (60) DAYS OF THE OCCURRENCE OF SUCH EVENT:


 


(I)            A MATERIAL CHANGE IN EXECUTIVE’S REPORTING RESPONSIBILITIES,
TITLES OR OFFICES, OR ANY REMOVAL OF EXECUTIVE FROM OR ANY FAILURE TO RE-ELECT
EXECUTIVE TO ANY OF SUCH POSITIONS, WHICH HAS THE EFFECT OF MATERIALLY
DIMINISHING EXECUTIVE’S RESPONSIBILITY OR AUTHORITY;


 


(II)           A REQUIREMENT IMPOSED BY THE CORPORATION ON EXECUTIVE THAT
RESULTS IN EXECUTIVE BEING BASED AT A LOCATION THAT IS OUTSIDE OF A TWENTY-FIVE
(25) MILE RADIUS OF EXECUTIVE’S PRIOR JOB LOCATION;


 


(III)          ANY MATERIAL BREACH BY THE CORPORATION OF THIS AGREEMENT BETWEEN
EXECUTIVE AND THE CORPORATION.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 7
NONCOMPETITION AND NONSOLICITATION


 


7.1           DURING EXECUTIVE’S EMPLOYMENT, EXECUTIVE WILL NOT PLAN, ORGANIZE
OR ENGAGE IN ANY BUSINESS COMPETITIVE WITH ANY PRODUCT OR SERVICE MARKETED OR
PLANNED FOR MARKETING BY THE COMPANY OR CONSPIRE WITH OTHERS TO DO SO.


 


7.2           DURING EXECUTIVE’S EMPLOYMENT AND FOR A PERIOD OF ONE YEAR AFTER
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION FOR ANY REASON,
WHETHER VOLUNTARY OR INVOLUNTARY, EXECUTIVE WILL NOT, WITHOUT THE WRITTEN
PERMISSION OF THE CORPORATION, (I) DIRECTLY OR INDIRECTLY ENGAGE IN ACTIVITIES
WITH A COMPETITOR OR (II) OWN (WHETHER AS A SHAREHOLDER, PARTNER OR OTHERWISE,
OTHER THAN AS A 5% OR LESS SHAREHOLDER OF A PUBLICLY HELD COMPANY) ANY INTEREST
IN A COMPETITOR, OR (III) BE CONNECTED AS AN OFFICER, DIRECTOR, ADVISOR,
CONSULTANT OR EMPLOYEE OF OR PARTICIPATE IN THE MANAGEMENT OF ANY COMPETITOR.


 


7.3           DURING EXECUTIVE’S EMPLOYMENT AND FOR A PERIOD OF ONE YEAR AFTER
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION FOR ANY REASON,
WHETHER VOLUNTARY OR INVOLUNTARY, EXECUTIVE WILL NOT SOLICIT, ENTICE, OR INDUCE
(OR ATTEMPT TO DO SO, DIRECTLY OR INDIRECTLY), ANY EMPLOYEE OF THE COMPANY TO BE
EMPLOYED BY ANY OTHER PARTY.  THIS SECTION 7.3 SHALL APPLY TO THEN-CURRENT
EMPLOYEES AND ANY INDIVIDUAL WHO WAS EMPLOYED BY THE COMPANY AT ANY TIME IN THE
ONE-YEAR PERIOD IMMEDIATELY PRIOR TO EXECUTIVE’S TERMINATION DATE.


 


7.4           DURING EXECUTIVE’S EMPLOYMENT AND FOR A PERIOD OF ONE YEAR AFTER
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION FOR ANY REASON,
WHETHER VOLUNTARY OR INVOLUNTARY, EXECUTIVE WILL NOT ENGAGE (OR ATTEMPT TO DO
SO, DIRECTLY OR INDIRECTLY) ANY VENDOR OR SUPPLIER OF THE COMPANY ON BEHALF OF A
COMPETITOR.  IN ADDITION, EXECUTIVE ALSO AGREES DURING HER EMPLOYMENT AND FOR
ONE (1) YEAR THEREAFTER THAT SHE SHALL NOT ENGAGE DIRECTLY OR INDIRECTLY IN ANY
ACTIVITY INTENDED TO INTERFERE, ADVERSELY IMPACT OR DISRUPT THE COMPANY’S
RELATIONSHIPS WITH ITS VENDORS OR SUPPLIERS.  THIS SECTION 7.4 SHALL APPLY TO
THEN-CURRENT VENDORS AND SUPPLIERS AND ANY VENDOR OR SUPPLIER WHO WAS A VENDOR
OR SUPPLIER OF THE COMPANY AT ANY TIME IN THE ONE-YEAR PERIOD IMMEDIATELY PRIOR
TO EXECUTIVE’S TERMINATION DATE.


 

7.5           During Executive’s employment and at all times thereafter,
Executive will not make any statements, written or oral, which are disparaging
of the Company or any of its officers, directors, employees, or agents.

 


ARTICLE 8
CONFIDENTIAL INFORMATION AND TRADE DOCUMENTS


 


8.1           UNLESS AUTHORIZED IN WRITING BY THE CORPORATION, EXECUTIVE WILL
NOT DIRECTLY OR INDIRECTLY DIVULGE, EITHER DURING OR AFTER THE TERM OF HER
EMPLOYMENT, OR UNTIL SUCH INFORMATION BECOMES GENERALLY KNOWN, TO ANY PERSON NOT
AUTHORIZED BY THE CORPORATION TO RECEIVE OR USE IT ANY CONFIDENTIAL INFORMATION
FOR ANY PURPOSE WHATSOEVER.


 


8.2           ALL DOCUMENTS OR OTHER TANGIBLE PROPERTY RELATING IN ANY WAY TO
THE BUSINESS OF THE COMPANY WHICH ARE CONCEIVED BY EXECUTIVE OR COME INTO HER
POSSESSION DURING HER EMPLOYMENT SHALL BE AND REMAIN THE EXCLUSIVE PROPERTY OF
THE CORPORATION AND EXECUTIVE AGREES TO RETURN ALL SUCH DOCUMENTS AND TANGIBLE
PROPERTY TO THE CORPORATION UPON TERMINATION OF HER EMPLOYMENT OR AT SUCH
EARLIER TIME AS THE CORPORATION MAY REQUEST OF EXECUTIVE.


 


ARTICLE 9
JUDICIAL CONSTRUCTION


 


9.1           EXECUTIVE BELIEVES AND ACKNOWLEDGES THAT THE PROVISIONS CONTAINED
IN THIS AGREEMENT, INCLUDING THE COVENANTS CONTAINED IN ARTICLES 7 AND 8 OF THIS
AGREEMENT, ARE FAIR AND REASONABLE.  NONETHELESS, IT IS AGREED THAT IF A COURT
FINDS ANY OF THESE PROVISIONS TO BE INVALID IN WHOLE OR IN PART UNDER THE LAWS
OF ANY STATE, SUCH FINDING SHALL NOT INVALIDATE THE COVENANTS, NOR THE AGREEMENT
IN ITS ENTIRETY, BUT RATHER THE COVENANTS SHALL BE CONSTRUED AND/OR BLUELINED,
REFORMED OR REWRITTEN BY THE COURT AS IF THE MOST RESTRICTIVE COVENANTS
PERMISSIBLE UNDER APPLICABLE LAW WERE CONTAINED HEREIN.

 

4

--------------------------------------------------------------------------------


 


ARTICLE 10
RIGHT TO INJUNCTIVE RELIEF


 


10.1         EXECUTIVE ACKNOWLEDGES THAT A BREACH BY EXECUTIVE OF ANY OF THE
TERMS OF ARTICLES 7 AND 8 OF THIS AGREEMENT WILL RENDER IRREPARABLE HARM TO THE
CORPORATION.  ACCORDINGLY, THE CORPORATION SHALL THEREFORE BE ENTITLED TO ANY
AND ALL EQUITABLE RELIEF, INCLUDING, BUT NOT LIMITED TO, INJUNCTIVE RELIEF, AND
TO ANY OTHER REMEDY THAT MAY BE AVAILABLE UNDER ANY APPLICABLE LAW OR AGREEMENT
BETWEEN THE PARTIES, AND TO RECOVER FROM EXECUTIVE ALL COSTS OF LITIGATION
INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES AND COURT COSTS.


 


ARTICLE 11
CHANGE OF CONTROL


 


11.1         IF ON OR BEFORE FEBRUARY 29, 2009 AND WITHIN TWELVE (12) MONTHS
FOLLOWING A CHANGE IN CONTROL EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
CORPORATION OR ITS SUCCESSOR WITHOUT CAUSE OR EXECUTIVE RESIGNS WITH GOOD
REASON, ALL RESTRICTED STOCK HELD BY EXECUTIVE SHALL VEST IMMEDIATELY FOR THE
BENEFIT OF EXECUTIVE, AND THE BOARD OF DIRECTORS WILL USE ITS REASONABLE EFFORTS
TO REGISTER SUCH SHARES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, IF
NECESSARY.


 


11.2         IF ON OR BEFORE FEBRUARY 29, 2009 AND WITHIN TWELVE (12) MONTHS
FOLLOWING A CHANGE IN CONTROL EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
CORPORATION OR ITS SUCCESSOR WITHOUT CAUSE OR EXECUTIVE RESIGNS WITH GOOD
REASON, IN ADDITION TO ANY SEVERANCE PAY AND BENEFITS UNDER SECTION 12.1 OF THIS
AGREEMENT, EXECUTIVE SHALL BE ENTITLED TO RECEIVE FROM THE CORPORATION OR ITS
SUCCESSOR A LUMP SUM PAYMENT EQUIVALENT TO ONE (1) YEAR OF HER THEN-CURRENT BASE
SALARY.  THIS PAYMENT SHALL BE MADE BY THE CORPORATION WITHIN TEN (10) BUSINESS
DAYS FOLLOWING EXECUTIVE’S TERMINATION DATE, SUBJECT TO THE APPLICATION OF CODE
SECTION 409A AS SET FORTH IN SECTION 12.1 OF THIS EMPLOYMENT AGREEMENT.


 


11.3         IN THE EVENT ANY CHANGE OF CONTROL BENEFIT, AS DEFINED BELOW,
PAYABLE TO EXECUTIVE WOULD CONSTITUTE AN “EXCESS PARACHUTE PAYMENT” AS DEFINED
IN CODE SECTION 280G, EXECUTIVE SHALL RECEIVE A “TAX GROSS-UP” PAYMENT
SUFFICIENT TO PAY THE INITIAL EXCISE TAX APPLICABLE TO SUCH EXCESS PARACHUTE
PAYMENT (BUT EXCLUDING THE INCOME AND EXCISE TAXES, IF ANY, APPLICABLE TO THE
TAX GROSS-UP PAYMENT).  SUCH ADDITIONAL CASH PAYMENT SHALL BE MADE WITHIN SIXTY
(60) DAYS FOLLOWING THE EFFECTIVE DATE OF THE CHANGE OF CONTROL.  FOR PURPOSES
OF THIS SECTION 11.3, A “CHANGE OF CONTROL BENEFIT” SHALL MEAN ANY PAYMENT,
BENEFIT OR TRANSFER OF PROPERTY IN THE NATURE OF COMPENSATION PAID TO OR FOR THE
BENEFIT OF EXECUTIVE UNDER ANY ARRANGEMENT WHICH IS CONSIDERED CONTINGENT ON A
CHANGE OF CONTROL FOR PURPOSES OF CODE SECTION 280G, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL OF THE CORPORATION’S SALARY, BONUS, INCENTIVE,
RESTRICTED STOCK, STOCK OPTION, EQUITY-BASED COMPENSATION OR BENEFIT PLANS,
PROGRAMS OR OTHER ARRANGEMENTS, AND SHALL INCLUDE BENEFITS PAYABLE UNDER THIS
AGREEMENT.


 


ARTICLE 12
TERMINATION


 


12.1         NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EXECUTIVE IS AN
AT-WILL EMPLOYEE AND THE CORPORATION MAY TERMINATE THE EMPLOYMENT OF EXECUTIVE
AT ANY TIME WITHOUT CAUSE BY WRITTEN NOTICE OF TERMINATION OF EMPLOYMENT TO
EXECUTIVE.  IN THE EVENT THAT THE CORPORATION TERMINATES THE EMPLOYMENT OF
EXECUTIVE BY DELIVERING NOTICE IN ACCORDANCE WITH THE PRECEDING SENTENCE,
EXECUTIVE SHALL RECEIVE SEVERANCE PAYMENTS AS FOLLOWS:  (A) IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED WITHOUT CAUSE ON OR BEFORE FEBRUARY 28, 2009, EXECUTIVE
SHALL RECEIVE A SEVERANCE PAYMENT IN THE AMOUNT OF $375,000;  (B) IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED WITHOUT CAUSE AFTER FEBRUARY 28, 2009 BUT ON OR BEFORE
FEBRUARY 28, 2010, EXECUTIVE SHALL RECEIVE A SEVERANCE PAYMENT IN THE AMOUNT OF
$250,000.  IF, HOWEVER, EXECUTIVE SHALL SECURE OTHER EMPLOYMENT, SELF EMPLOYMENT
OR A CONSULTING POSITION, THE PRECEDING SEVERANCE AMOUNT PAYABLE TO OR ON BEHALF
OF EXECUTIVE BY THE CORPORATION SHALL BE OFFSET AND REDUCED BY SUCH OTHER CASH
COMPENSATION EXECUTIVE EARNS THROUGH SUCH OTHER EMPLOYMENT OR CONSULTING
ARRANGEMENTS DURING THE SEVERANCE PERIOD HEREUNDER.  SEVERANCE PAY DUE TO
EXECUTIVE HEREUNDER WILL BE MADE OVER TIME IN ACCORDANCE WITH THE CORPORATION’S
REGULAR PAYROLL SCHEDULE.  EXECUTIVE SHALL BE ENTITLED TO THE SEVERANCE PAY AND
BENEFITS SET FORTH IN THIS SECTION 12.1 ONLY IF SHE FIRST EXECUTES, RETURNS AND
DOES NOT RESCIND A RELEASE OF CLAIMS AGREEMENT AS PREPARED BY THE CORPORATION
AND IN FAVOR OF THE COMPANY.  EXECUTIVE AGREES TO IMMEDIATELY NOTIFY THE
CORPORATION

 

5

--------------------------------------------------------------------------------



 


OF THE AMOUNT OF COMPENSATION EARNED BY HER THROUGH OTHER EMPLOYMENT,
SELF-EMPLOYMENT OR CONSULTING DURING THE SEVERANCE PERIOD HEREUNDER.


 

Except as provided in this Section 12.1, all compensation and benefits,
including the vesting of outstanding restricted stock or stock option awards,
provided to Executive under this Agreement shall immediately cease upon her
termination (including, but not limited to, bonus eligibility), subject to
applicable employment laws and regulations.

 

Notwithstanding the foregoing, if the severance payments described in this
Section 12.1 or the change of control payments described in Section 11.2 are
subject to the requirements of Code Section 409A and the Corporation determines
that Executive is a “specified employee” as defined in Code Section 409A as of
the date of the termination, such payments shall not be paid or commence earlier
than the date that is six months after the termination, but shall be paid or
commence during the calendar year following the year in which the termination
occurs and within 30 days of the earliest possible date permitted under Code
Section 409A.

 


12.2         IN CONSIDERATION OF EXECUTIVE’S RELEASE OF CLAIMS AS DESCRIBED IN
SECTION 12.1 OF THIS AGREEMENT, BY SIGNING THIS AGREEMENT, THE CORPORATION
AGREES TO RELEASE AND NOT TO SUE, AND FOREVER DISCHARGES EXECUTIVE OF AND FROM
ANY AND ALL MANNER OF CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, ADMINISTRATIVE
CLAIMS, LIABILITY, DAMAGES, CLAIMS FOR PUNITIVE OR LIQUIDATED DAMAGES, CLAIMS
FOR ATTORNEY’S FEES, COSTS AND DISBURSEMENTS, INDIVIDUAL OR CLASS ACTION CLAIMS,
OR DEMANDS OF ANY KIND WHATSOEVER IT HAS OR MIGHT HAVE AGAINST EXECUTIVE IN LAW
OR EQUITY, CONTRACT OR TORT, ARISING WITHIN THE SCOPE OF EXECUTIVE’S EMPLOYMENT
AT THE CORPORATION FROM THE BEGINNING OF HER EMPLOYMENT WITH THE CORPORATION
THROUGH EXECUTIVE’S TERMINATION DATE FROM THE CORPORATION.  THE CORPORATION’S
RELEASE OF CLAIMS IN THIS SECTION 12.2 SHALL NOT APPLY TO CLAIMS ARISING OUT OF
EXECUTIVE’S INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE.


 


12.3         THE CORPORATION MAY TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY TIME
FOR CAUSE AND AT SUCH TIME ALL COMPENSATION AND BENEFITS PROVIDED TO EXECUTIVE
UNDER THIS AGREEMENT SHALL IMMEDIATELY CEASE, SUBJECT TO APPLICABLE EMPLOYMENT
LAWS AND REGULATIONS.


 


12.4         THIS AGREEMENT WILL TERMINATE UPON EXECUTIVE’S DEATH OR UPON
EXECUTIVE’S DISABILITY THAT PREVENTS HER FROM PERFORMING HER ESSENTIAL JOB
FUNCTIONS UNDER THIS AGREEMENT, WITH OR WITHOUT REASONABLE ACCOMMODATION, FOR A
CONTINUOUS PERIOD OF SIX (6) MONTHS OR FOR PERIODS AGGREGATING SIX (6) MONTHS IN
ANY EIGHTEEN (18) MONTH PERIOD.


 


ARTICLE 13
INDEMNIFICATION AND COOPERATION


 


13.1         THE CORPORATION SHALL INDEMNIFY EXECUTIVE TO THE FULL EXTENT
PERMITTED BY LAW FOR DAMAGES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
JUDGMENTS, FINES, PENALTIES, SETTLEMENTS AND REASONABLE FEES AND EXPENSES OF
EXECUTIVE’S COUNSEL) INCURRED IN CONNECTION WITH ALL MATTERS, EVENTS AND
TRANSACTIONS RELATED TO OR ARISING WITHIN THE SCOPE OF EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT, UNLESS SUCH DAMAGES, EXPENSES AND REASONABLE FEES AND
EXPENSES RESULTED FROM EXECUTIVE’S INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE.


 

13.2         During her employment hereunder and at all times following the
termination of her employment, Executive agrees to respond to and cooperate
fully with all reasonable requests made by the Corporation for consultation or
assistance regarding litigated matters with respect to  which Executive has
knowledge or information arising from her employment with the Corporation.

 


ARTICLE 14
ASSIGNMENT


 


14.1         EXECUTIVE CONSENTS TO AND THE CORPORATION SHALL HAVE THE RIGHT TO
ASSIGN THIS AGREEMENT TO ITS SUCCESSORS OR ASSIGNS.  ADDITIONALLY, EXECUTIVE
CONSENTS TO AND THE CORPORATION SHALL HAVE THE RIGHT TO ASSIGN THIS AGREEMENT TO
ANY SUBSIDIARY, AND ALL COVENANTS OR AGREEMENTS HEREUNDER SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY OR AGAINST ITS SUCCESSORS OR ASSIGNS.

 

6

--------------------------------------------------------------------------------



 


14.2         THE TERMS “SUCCESSORS” AND “ASSIGNS” SHALL INCLUDE ANY CORPORATION
WHICH BUYS ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS, OR A
CONTROLLING PORTION OF ITS STOCK, OR WITH WHICH IT MERGES OR CONSOLIDATES.


 


ARTICLE 15
FAILURE TO DEMAND PERFORMANCE AND WAIVER


 


15.1         THE CORPORATION’S FAILURE TO DEMAND STRICT PERFORMANCE AND
COMPLIANCE WITH ANY PART OF THIS AGREEMENT DURING EXECUTIVE’S EMPLOYMENT SHALL
NOT BE DEEMED TO BE A WAIVER OF THE CORPORATION’S RIGHTS UNDER THIS AGREEMENT OR
BY OPERATION OF LAW.  ANY WAIVER BY EITHER PARTY OF A BREACH OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT OPERATE AS OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH THEREOF.


 


ARTICLE 16
ENTIRE AGREEMENT


 


16.1         THE CORPORATION AND EXECUTIVE ACKNOWLEDGE THAT THIS AGREEMENT
CONTAINS THE FULL AND COMPLETE AGREEMENT BY AND BETWEEN THE PARTIES, THAT THERE
ARE NO ORAL OR IMPLIED AGREEMENTS OR OTHER MODIFICATIONS NOT SPECIFICALLY SET
FORTH HEREIN, AND THAT THIS AGREEMENT SUPERSEDES ANY PRIOR AGREEMENTS OR
UNDERSTANDINGS, IF ANY, BETWEEN THE CORPORATION AND EXECUTIVE, WHETHER WRITTEN
OR ORAL (INCLUDING, BUT NOT LIMITED TO, THE PARTIES’ EXECUTIVE EMPLOYMENT
AGREEMENT DATED AUGUST 6, 2006).  THE PARTIES FURTHER AGREE THAT NO
MODIFICATIONS OF THIS AGREEMENT MAY BE MADE EXCEPT BY MEANS OF A WRITTEN
AGREEMENT OR MEMORANDUM SIGNED BY BOTH PARTIES.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, THE CORPORATION EXPRESSLY RESERVES THE RIGHT TO
AMEND THIS AGREEMENT WITHOUT EXECUTIVE’S CONSENT TO THE EXTENT NECESSARY OR
DESIRABLE TO COMPLY WITH CODE SECTION 409A, AND THE REGULATIONS, NOTICES AND
OTHER GUIDANCE OF GENERAL APPLICABILITY ISSUED THEREUNDER.


 


ARTICLE 17
GOVERNING LAW


 


17.1         THE PARTIES ACKNOWLEDGE THAT THE CORPORATION’S PRINCIPAL PLACE OF
BUSINESS IS LOCATED IN THE STATE OF MINNESOTA.  THE PARTIES HEREBY AGREE THAT
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF MINNESOTA WITHOUT REGARD TO THE CONFLICT OF LAWS THEREOF.


 


ARTICLE 18
SURVIVAL


 


18.1         THE PARTIES AGREE THAT ARTICLES 7 AND 8 OF THIS AGREEMENT, AND
THOSE PROVISIONS NECESSARY FOR THE ENFORCEMENT OF ARTICLES 7 AND 8 OF THIS
AGREEMENT, SHALL SURVIVE TERMINATION OF THIS AGREEMENT AND TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


 


ARTICLE 19
UNDERSTANDINGS


 


19.1         EXECUTIVE HEREBY ACKNOWLEDGES THAT (A) THE CORPORATION INFORMED
HER, AS PART OF THE OFFER OF EMPLOYMENT UNDER THIS EMPLOYMENT AGREEMENT AND
PRIOR TO HER ACCEPTING EMPLOYMENT WITH THE CORPORATION UNDER THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, THAT THE RESTRICTIVE COVENANTS CONTAINED
IN ARTICLES 7 AND 8 OF THIS AGREEMENT WOULD BE REQUIRED AS PART OF THE TERMS AND
CONDITIONS OF HER EMPLOYMENT WITH THE CORPORATION UNDER THIS AGREEMENT; (B) THIS
AGREEMENT CONSTITUTES GOOD AND VALUABLE CONSIDERATION IN EXCHANGE FOR THE
RESTRICTIVE COVENANTS CONTAINED IN ARTICLES 7 AND 8 OF THIS AGREEMENT, (C) SHE
HAS CAREFULLY CONSIDERED THE RESTRICTIONS CONTAINED IN THIS AGREEMENT AND
DETERMINED THAT THEY ARE REASONABLE; AND (D) THE RESTRICTIONS IN THIS AGREEMENT
WILL NOT UNDULY RESTRICT EXECUTIVE IN SECURING OTHER EMPLOYMENT OR EARNING A
LIVELIHOOD IN THE EVENT OF HER TERMINATION FROM THE CORPORATION.


 


19.2         BY SIGNING BELOW, EXECUTIVE AUTHORIZES THE CORPORATION TO NOTIFY
THIRD PARTIES (INCLUDING, BUT NOT LIMITED, EXECUTIVE’S ACTUAL OR POTENTIAL
FUTURE EMPLOYERS) OF ARTICLES 7 AND 8 OF THIS AGREEMENT, AND THOSE PROVISIONS
NECESSARY FOR THE ENFORCEMENT OF ARTICLES 7 AND 8 OF THIS AGREEMENT, AND
EXECUTIVE’S RESPONSIBILITIES THEREUNDER.

 

7

--------------------------------------------------------------------------------



 


19.3         EXECUTIVE REPRESENTS AND WARRANTS TO THE CORPORATION THAT SHE IS
NOT UNDER, OR BOUND TO BE UNDER IN THE FUTURE, ANY OBLIGATION TO ANY PERSON,
FIRM, OR CORPORATION THAT IS OR WOULD BE INCONSISTENT OR IN CONFLICT WITH THIS
AGREEMENT OR WOULD PREVENT, LIMIT, OR IMPAIR IN ANY WAY THE PERFORMANCE BY HER
OF HER OBLIGATIONS HEREUNDER.


 


19.4         IF EXECUTIVE POSSESSES ANY INFORMATION THAT SHE KNOWS OR SHOULD
KNOW IS CONSIDERED BY ANY THIRD PARTY, SUCH AS A FORMER EMPLOYER OF EXECUTIVE’S,
TO BE CONFIDENTIAL, TRADE SECRET, OR OTHERWISE PROPRIETARY, EXECUTIVE SHALL NOT
DISCLOSE SUCH INFORMATION TO THE CORPORATION OR USE SUCH INFORMATION TO BENEFIT
THE CORPORATION IN ANY WAY.


 

IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed her name, all as of the day and year first above written.

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

Date: July 31, 2008

By:

 

/s/Lorna Nagler

 

 

Its:

Chief Executive Officer

 

 

 

 

 

/s/Ellen Sanko

 

Witness

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

Date: July 28, 2008

/s/Monica Dahl

 

Monica Dahl

 

 

 

 

 

/s/Sandra Miller

 

Witness

 

8

--------------------------------------------------------------------------------